BUFFINGTON, Circuit Judge.
In these cases the several taxpayers complain of the action of the Commissioner, and subsequently of the Board, in fixing the rate of depreciation in the cost of their “leggers,” which are used in the knitting of the leg section of women’s full-fashioned hosiery. They claimed an annual rate of 30 per cent., while the Commissioner only allowed them 8y¿ per cent.
The cases depend on their own individual facts and no principle or precedent is involved. The taxpayers contend that as the Tax Board in a previous year had allowed 15 per cent, for wear, their further reduction for the current year to 8% per cent, was unlawful. They also contend that there was not sufficient evidence on which the Commissioner or the Board could base their determinations. As we have said, the cases depend on the evidence adduced in the present cases and the Board’s determination in fixing the taxes for an earlier year is not conclusive in the present cases. After studying the evidence, we arc of opinion that the Board had facts and proofs before it from which it might reasonably conclude, as it did, that 8% per cent, was a proper allowance. The action of the Board is affirmed.